

GENERAL RELEASE AND SEPARATION AGREEMENT
 


 
Simmons Holdco, Inc., a corporation incorporated under the laws of the State of
Delaware (“Holdco”), Simmons Company (f/k/a THL Bedding Holding Company), a
corporation incorporated under the laws of the State of Delaware  (“SC”), THL-SC
Bedding Company, a corporation incorporated under the laws of the State of
Delaware (“THL-SC”), Simmons Bedding Company (f/k/a Simmons Company), a
corporation incorporated under the laws of the State of Delaware
(“SBC”) (collectively, Holdco, SC, THL-SC and SBC are referred to herein as
“Simmons”), and Charles R. Eitel (“Executive”) hereby enter into this General
Release and Separation Agreement (“Separation Agreement”), contracting and
agreeing as follows:
 
1. Resignation Date and Termination of Employment Agreement.  The parties
acknowledge that Executive has resigned from his position as Chief Executive
Officer and Chairman, effective as of September 30, 2008, that Simmons has
accepted such resignation and that Executive’s last day of employment with
Simmons was September 30, 2008 (the “Resignation Date”).  Except as specifically
set forth under Section 11 below, the Employment Agreement among Simmons and
Executive, dated as of December 19, 2003, as amended by the Supplement to
Employment Agreement, effective as of December 7, 2005, and as further amended
by the Second Supplement to Employment Agreement, effective as of December 5,
2007 (as amended to date, the “Employment Agreement”), is hereby
terminated.  Executive and Simmons also acknowledge that, effective as of the
Resignation Date, Executive has (a) resigned from all director and officer
positions with Simmons and any of its subsidiaries and affiliates, other than
Executive’s position as a director of Simmons, and (b) agreed to sign any
letters or other documents on or after such date effecting such resignations.
 
2. Consideration Period.  Executive acknowledges that Executive was given this
Separation Agreement to consider on September 26, 2008 and that Executive has
twenty-one (21) days to consider whether to sign this Separation
Agreement.  Executive is hereby advised to consult a lawyer before signing this
Separation Agreement.
 
3. Effective Date.  Executive may accept this Separation Agreement only by
signing, initialing and dating this Separation Agreement in the spaces provided
and delivering the Separation Agreement to Simmons Bedding Company,
Attention:  Kristen K. McGuffey, Executive Vice President and General Counsel,
One Concourse Parkway, Suite 800, Atlanta, Georgia 30328, no later than SBC’s
normal close of business on the later of (a) the twenty-second (22nd) day
following Executive’s receipt of this Separation Agreement or, (b) if the
twenty-second (22nd) day following receipt is a Saturday, Sunday or legal
holiday in the State of Georgia, the next day that is not a Saturday, Sunday or
legal holiday.  Time is of the essence as it pertains to this Section 3.  The
“Effective Date” of this Separation Agreement shall be seven (7) days after the
date on which Executive signs and delivers the Separation Agreement pursuant to
this Section 3, so long as Executive has not revoked the Separation Agreement
pursuant to Section 4 below.
 
4. Revocation.  Executive may revoke this Separation Agreement at any time
within seven (7) days after signing and delivering it to SBC.  If Executive
elects to revoke, Executive must give notice of his decision in writing
delivered to Simmons Bedding Company, Attention: Kristen K. McGuffey, Executive
Vice President and General Counsel, One Concourse Parkway, Suite 800, Atlanta,
Georgia 30328.  The notice shall be sent in a manner so that it will be received
by Ms. McGuffey within seven (7) days of the date of Executive’s execution of
this Separation Agreement.
 
5. Future Role with Simmons.
 
(a) As of October 1, 2008 and through and including December 31, 2009 (such
period, the “VC Period”), Executive shall serve on the Board of Directors of
Simmons (collectively, the “Board”) at the pleasure of Holdco’s stockholders;
provided that, in the event that Holdco’s stockholders remove Executive from the
Board during the VC Period other than for “cause,” Executive shall still be
entitled to the compensation described in Section 5(b)(ii)(A) below.
 
(b) During the VC Period, Executive shall also serve as the Vice Chairman of the
Board.  As such, (i) Executive shall assist Simmons and its subsidiaries and
affiliates with key customer, supplier and industry relationships, in each case,
solely at the request and direction of the President and Chief Operating Officer
or the Executive Committee of the Board; provided that Executive shall make
himself available to provide such services at least ten business days per month
during the VC Period and that Executive shall not be required to provide such
services more than ten business days per month during the VC Period (for the
sake of clarity, the foregoing compensation shall not be increased or decreased
if Executive works more or less than ten business days per month during the VC
Period; provided that if such days are less than ten business days, Executive
has worked the full number of days requested by Simmons); and (ii) in
consideration for, and so long as Executive is serving as Vice Chairman during
the VC Period (subject to the proviso in Section 5(a) above), Executive shall be
entitled to (A) compensation at a rate of $430,000 per annum, payable in advance
in cash in equal quarterly installments (i.e., $107,500 per quarter, pro rated
for partial quarters) on or before the last business day of the calendar quarter
before the calendar quarter to which such payment relates, provided that the
first payment shall not be made until after the expiration of the revocation
period, and which first payment will include any missed payments between the
first payment due date and the expiration of the revocation period, and
(B) reimbursement, if any, for any pre-approved travel and/or
entertainment-related expenses incurred by Executive in performing such services
during the VC Period at the request and direction of the President and Chief
Operating Officer or the Executive Committee of the Board (which travel
expenses, for the sake of clarity, shall include travel from and back to
Executive’s then-places of residence, as applicable) in accordance with Simmons’
travel and entertainment policies, each as in effect from time to time.  The
parties hereby agree that the relationship established between Simmons and
Executive with respect to such services is that of an independent contractor and
that nothing in this Agreement is intended, or shall be construed, to render
Executive to be an employee, agent or joint venturer of Simmons or as
constituting the exercise by Simmons of control or direction over the manner or
method by which Executive performs such services.
 
(c) Following the VC Period, Executive may continue to serve on the Board at the
pleasure of Holdco’s stockholders.
 
6. Severance.  Provided that Executive satisfies the conditions of this
Separation Agreement and does not revoke this Separation Agreement, SBC will do
the following:
 
(a) Pay to Executive his unpaid salary through the Resignation Date.  Such
amount will be paid at the next regular pay period after the Resignation Date.
 
(b) Pay to Executive severance with respect to the period beginning on the
Resignation Date and through and including September 30, 2010 at an annual rate
of $840,000.  This severance amount, less legal deductions, will be paid in
arrears in cash in equal monthly installments, provided that the first payment
shall not be made until after the expiration of the revocation period, and which
first payment will include any missed payments between the first payment due
date and the expiration of the revocation period.
 
(c) So long as Executive and Executive’s Dependent (as defined below) are
entitled to continue participation under applicable law and plan terms, permit
Executive and Executive’s Dependent to continue to participate in SBC’s medical,
dental and vision plans at the same level of participation that was in effect
immediately prior to the Resignation Date through and including the earlier of
(A) the date that is eighteen months following the Resignation Date and (B) the
date on which Executive commences other employment (including self employment or
engaging in an enterprise as a sole proprietor, member or partner) in connection
with which Executive is eligible to receive medical, dental and vision benefits
substantially comparable to those made available by SBC (such earlier date, the
“Benefits Resignation Date”) (the eighteen month period commencing on the
Resignation Date is referred to herein as the “Initial Benefit Period”).
 
(i)           During the Initial Benefit Period, Executive shall continue to pay
for such coverage at the same rate or rates that apply from time to time to
active employees for comparable coverage, and the Company shall continue to
contribute the remaining costs for such coverage.  Notwithstanding the
foregoing, if the benefit plan for which Executive is currently enrolled is no
longer offered by Simmons, then Executive through and including the Benefits
Resignation Date will be eligible to participate in any such plan offered to
then-current Simmons’ executives, to the extent permitted under such plans and
under applicable law.  Executive must pay Executive’s portion by deductions from
Executive’s severance payments.  The 18-month period during which benefits under
the Consolidated Omnibus Budget Reconciliation Act (a/k/a COBRA) are available
to Executive and his Dependants shall begin on the Resignation Date and run
concurrently with the benefits available under this Section 6(c).
 
(ii)           For 2009 and 2010, the new medical, dental and vision rates will
be communicated to Executive before December 31, 2008 and December 31, 2009,
respectively.  Executive is required to complete all necessary forms required
during the 2009 and 2010 open enrollment period.  Further, if Executive
discontinues his coverage under SBC’s medical, dental or vision plans at any
time, Executive will no longer be entitled to any of the benefits described in
this Section 6(c) with respect to such plan after such date.
 
(iii)                      As used herein, a “Dependent” is a dependent of
Executive enrolled and qualified in Simmons’ medical, dental and/or vision plans
immediately prior to the Resignation Date and will only continue to be a
“Dependent” hereunder for as long as she continues to be qualified as outlined
in the applicable health plan documents.  Executive hereby represents and
warrants that his wife, Cindy Eitel, is his only Dependent hereunder.  Simmons
reserves the right from time to time to require proof from Executive that
Executive’s Dependent is still considered qualified under the applicable health
plan documents.
 
(iv)           (A)  Prior to the end of the Initial Benefit Period, Simmons
shall obtain an insurance policy providing medical coverage to Executive and
Cindy Eitel that is substantially comparable to the group medical plan in effect
from time to time for active Simmons employees generally (the “Additional
Coverage”).  The Additional Coverage for each of Executive and Cindy Eitel shall
be for the period commencing on the first day following the Initial Benefit
Period and ending on the earlier to occur of (1) such time as Executive or Cindy
Eitel, as the case may be, reach the age of 65 and (2) the date on which
Executive commences other employment (including self-employment or engaging in
an enterprise as a sole proprietor, member or partner) in connection with which
Executive is eligible to receive medical benefits substantially comparable to
the Additional Coverage provided at that time.  Simmons shall be responsible for
an amount equal to $1,000 per month (in total, not per individual) towards the
premium for such Additional Coverage, and Executive (and/or Cindy Eitel) shall
be responsible for all costs of the Additional Coverage in excess of such
$1,000.  Simmons shall notify Executive prior to the effective date of the
Additional Coverage (and each policy year thereafter) of the total monthly cost
and Executive’s (and/or Cindy Eitel’s) portion thereof.  Executive (and/or Cindy
Eitel) shall pay to Simmons their portion of the premium for the next succeeding
month at least 5 days prior to the end of the prior month.  (B)  In connection
with Simmons’ obtaining the Additional Coverage, Executive and Cindy Eitel shall
fill out all forms and other documents necessary or desirable to obtain such
Additional Coverage completely, truthfully and on a timely basis and shall
otherwise cooperate with Simmons’ reasonable requests in obtaining such
Additional Coverage.  Executive’s and/or Cindy Eitel’s material failure to
comply with this paragraph shall relieve Simmons of any and all obligations
under this Section 6(c)(iv).  (C)  The benefits provided under this Section
6(c)(iv) shall be provided only as permitted by law.
 
(d) Pay all verified and approved expense reports submitted by Executive to SBC
within two (2) weeks of the Resignation Date in accordance with SBC’s current
policies, practices and procedures.
 
(e) Through and including December 31, 2009, continue to provide Executive with
office space and part-time secretarial support, in each case, as assigned from
time to time by Simmons’ President or Chief Operating Officer; provided that
such support shall be provided by the person providing such support to Executive
immediately before the Resignation Date; provided further that Executive shall
vacate his current office on or before October 15, 2008.  Executive acknowledges
that any person(s) assigned to provide such part-time secretarial support shall
not be dedicated solely to providing secretarial support to Executive and may
have a responsibility to provide secretarial support to other Simmons personnel.
 
Executive’s rights to any other Simmons-sponsored benefits, including without
limitation, long term disability, short term disability and retirement
contributions, shall terminate as of the Resignation Date.  Notwithstanding the
foregoing, Executive agrees that if Executive subsequently engages in activities
prohibited by Section 11 below, then SBC may immediately terminate, and shall
not be required to continue on behalf of Executive or Executive’s Dependents,
any compensation or benefits provided for in this Section 6, other than those
benefits that SBC may be required to maintain for Executive under applicable
law.  Except as expressly provided in this Section 6, SBC’s obligation to pay
all compensation to Executive provided for in this Section 6 shall be absolute,
and shall not be eliminated or otherwise diminished in any manner by reason of
Executive hereafter commencing other employment or self-employment, or
otherwise.
 
7. Waivers of Put and Call Rights; Vesting; Voting Matters.
 
(a) Class A Shares.  Holdco hereby waives any and all rights to repurchase any
Class A shares that Executive (or any of his relatives or related entities that
are his transferees or assignees) currently owns under Section 3.5(b) of the
Securityholders Agreement among Holdco, Executive and the other parties thereto,
dated as of February 9, 2007 (as amended from time to time, the “SH
Agreement”).  Executive (on behalf of himself and each of his relatives or
related entities that are his transferees and assignees) hereby waives any and
all rights to require Holdco to repurchase any Class A shares that Executive (or
any of such transferees or assignees) currently owns under Section 3.5(a) of the
Securityholders Agreement.
 
(b) Class B Shares.  Notwithstanding anything to the contrary in the Senior
Manager Amended and Restated Restricted Stock Agreement by and between Holdco
(as successor to SC) and Executive, dated as of December 1, 2006, as amended by
the First Amendment to Amended and Restated Restricted Stock Agreement, dated as
of January 1, 2007, as further amended by the Second Amendment to Amended and
Restated Restricted Stock Agreement, dated as of June 30, 2008 (as amended to
date, the “RSA”), Executive’s Restricted Class B stock (and the Restricted Class
B stock of each of his relatives or related entities that are his transferees
and assignees) shall continue to vest following the Resignation Date; provided,
however, that such shares shall not vest with respect to any targets that are
met after the 2009 measurement year (i.e., such shares shall not vest with
respect to any periods or events following the 2009 measurement year, although
the parties hereto recognize that vesting relating to performance targets in the
2009 measurement year is actually determined and actually occurs in fiscal year
2010 following delivery of the audited financial statements for fiscal year
2009).  Holdco hereby waives any and all rights to repurchase Executive’s (and
such transferee’s and assignee’s) Restricted Class B shares under Section 3(a)
of the RSA.  For the sake of clarity, no future amendments to the vesting terms
of Holdco’s Class B shares shall apply to Executive’s (or such transferees’ or
assignees’) Class B shares.
 
(c) Voting Matters; Power of Attorney.  Executive (and each of his transferees
and assignees that his relatives or related entities) shall be obligated to vote
all of his (or such transferee’s or assignee’s) Class A shares and Class B
shares in the same manner and proportions as the votes cast by the holders of a
majority of the Company’s voting capital stock.  If Executive (or any of such
transferees or assignees) fails or refuses to vote his (or such transferee’s or
assignee’s) Class A shares and/or Class B shares as required by this Section
7(c), or votes his (or such transferee’s or assignee’s) Class A shares and/or
Class B shares in contravention of this Section 7(c), then Executive (or such
transferee or assignee) hereby grants to each of the President and Treasurer of
the Company, acting solely in his or her capacity as such, an irrevocable proxy,
coupled with an interest, the sufficiency of which is hereby acknowledged, to
vote such shares in accordance with this Section 7(c).
 
(d) Additional Actions.  Executive agrees to sign, and to cause his past,
present and future transferees and assignees that are his relatives or related
entities of Class A and/or Class B shares to sign, any documents or instruments
reasonably requested by Simmons to effect the provisions of this Section 7.
 
8. Release.
 
(a) Subject to Executive’s right to revoke this Separation Agreement as stated
above, by signing this Separation Agreement, Executive gives up and releases
Simmons, each subsidiary and affiliate of Simmons and their respective employee
welfare benefit plans, employee retirement benefit plans, successors and assigns
(including, in their representative capacities, all past, present and future
shareholders, directors, officers, partners, fiduciaries, agents,
representatives and employees of those companies and other entities)
(collectively the “Released Parties”) from, and promises never to sue or lodge
any charge or complaint whether as a named plaintiff, class member, or otherwise
against the Released Parties with respect to, any and all rights and claims that
Executive may have against the Released Parties, including without limitation
any and all rights and claims to or for attorneys’ fees, whether or not
Executive presently is aware of such rights or claims or suspects them to
exist.  These released rights and claims include, but are not limited to, any
and all rights and claims which Executive may have under, or arising out of,
Title VII of the Civil Rights Act of 1964, as amended; the Americans with
Disabilities Act, as amended; the Age Discrimination in Employment Act of 1967,
as amended; and any other federal, state or local statute, ordinance, executive
order or common law.  Executive specifically releases any and all claims of or
for discrimination on the basis of age, gender, race, national origin, religion
and/or retaliation.  These released rights and claims also include, but are not
limited to, any and all rights and claims that Executive may have under any
agreement or contract (other than this Separation Agreement, the SH Agreement,
the RSA, and the Employment Agreement, but in each case only with respect to any
ongoing obligations thereunder).  For the sake of clarity, this release covers
any and all claims that might exist at the time Executive executes this
Separation Agreement, whether known or unknown to Executive.  These released
rights and claims do not include any rights or claims which arise after the date
on which Executive signs and delivers this Separation Agreement to SBC or any
vested rights Executive has (if any) under any retirement benefit plan sponsored
by Simmons, and do not include any rights or claims (including, without
limitation, any claims for indemnification) existing under this Separation
Agreement, the SH Agreement, the RSA and the Employment Agreement, but in each
case only with respect to any ongoing obligations thereunder.
 
(b) Simmons gives up and releases Executive from, and promises never to sue or
lodge any charge or complaint whether as a named plaintiff, class member, or
otherwise against the Executive with respect to, any and all rights and claims
that Simmons may have against the Executive, including without limitation any
and all rights and claims to or for attorneys’ fees, whether or not Simmons
presently is aware of such rights or claims or suspects them to exist.  These
rights and claims also include, but are not limited to, any and all rights and
claims that Simmons may have under any agreement or contract (other than this
Separation Agreement, the SH Agreement, the RSA, and the Employment Agreement,
but in each case only with respect to any ongoing obligations thereunder).  This
release includes any and all claims that might exist at the time Simmons
executes this Separation Agreement, whether known or unknown to Simmons.  These
rights and claims do not include any rights or claims which arise after the date
on which Simmons signs and delivers this Separation Agreement, and do not
include any rights or claims existing under this Separation Agreement, the SH
Agreement, the RSA and the Employment Agreement, but in each case only with
respect to any ongoing obligations thereunder.
 
9. False Claims Representations, Cooperation and Promises.  Executive has
disclosed to SBC any and all information Executive has concerning any conduct
involving Simmons or any affiliate that Executive has any reason to believe may
be unlawful.  Executive promises to cooperate fully with Simmons in any
investigation Simmons or any affiliate undertakes into matters occurring during
Executive’s employment with Simmons or any affiliate.  Executive agrees that, as
and when requested by Simmons, Executive will fully cooperate with Simmons or
any affiliate in effecting a smooth transition of Executive’s responsibilities
to others.  Executive will promptly and fully cooperate with Simmons or any
affiliate and its representatives in any dispute, litigation, arbitration,
administrative or similar proceeding with respect to claims arising from events
occurring or alleged to have occurred during his employment with Simmons.  If
Executive is contacted as a potential witness to any claim or in any litigation,
Executive will notify Simmons of any such contact or request within two (2) days
after learning of it and will permit Simmons to take all steps it deems to be
appropriate, if any, to prevent Executive’s involvement, or to be present during
any such discussions.  This Section 9 does not prohibit Executive’s
participation as a witness to the extent otherwise legally required, but does
require that Executive provide Simmons with notice and the opportunity to object
and/or participate.  Before Executive discloses any Simmons’ information or
engages in any other activity that could possibly violate the promises Executive
has made herein, Executive promises that Executive will discuss Executive’s
proposed actions with the Executive Vice President and General Counsel at (770)
392-2502, who will advise Executive in writing whether the proposed actions
would violate these promises.
 
10. No Admission. This Separation Agreement does not constitute an admission by
the Released Parties of any liability to Executive, and Executive understands
and agrees that the Released Parties deny any liability to Executive.
 
11. Obligations and Restricted Activities.  In consideration of the benefits
provided to Executive herein (including, among other things, the appointment to
the position of Vice Chairman, the consideration payable therefor, the payment
of severance during the VC Period rather than at the expiration of the VC
Period, the general release of claims and liabilities by the Company and waiver
by the Company of its call rights), and other good and valuable consideration,
the adequacy of which Executive acknowledges, Executive, intending to be legally
bound, agrees to continue to be bound by the restrictive covenants (and the
enforceability provisions relating thereto) set forth in Sections 2 and 3 of the
Supplement to Employment Agreement during the longer of (a) the period ending on
October 1, 2010 and (b) the period during which Executive receives any severance
payments under this Separation Agreement; provided that Executive’s
confidentiality obligations under Section 2 of the Supplement to Employment
Agreement shall remain binding and enforceable during the period ending on
October 1, 2013.  All capitalized terms used in any such restrictive covenants
shall have the meanings ascribed thereto in the Employment Agreement.
 
12. General
 
(a) The Company agrees to pay Rogers & Hardin LLP up to $5,000 for its services
to Executive in negotiating this Separation Agreement.  Such payment will be
made upon receipt of an itemized invoice identifying the attorneys who provided
such services, the services performed and the amount of time and the date such
services were performed; which invoice shall be provided to SBC’s General
Counsel.  The payment will be made within 45 days of the receipt of such invoice
but in no case earlier than the Effective Date of this Separation Agreement.
 
(b) Executive shall be entitled to indemnification to the fullest extent
provided by Delaware law and Simmons’ organizational documents as now in effect
against any expense (including, without limitation, attorneys’ fees), fine,
penalty, liability or damages incurred by Executive in connection with any
action, suit or proceeding, whether civil, criminal, administrative or
investigative, in which he currently is or hereafter becomes involved as a
result of his employment with Simmons and performance of duties pursuant to his
Employment Agreement.  Simmons hereby represents and warrants that all corporate
action has been taken, and all approvals and consents have been obtained, as may
be necessary for Simmons to extend full indemnification to Executive after the
Resignation Date including, without limitation, continuing to fund Executive’s
defense of any currently ongoing action, suit or proceeding.
 
(c) This Separation Agreement contains the entire agreement of Simmons with
Executive and replaces all prior and contemporaneous agreements, communications
and understandings, whether written or oral, with respect to Executive’s
employment with Simmons and its termination and all related matters, including
the Employment Agreement, excluding only Executive’s rights and obligations, if
any, that survive the Employment Agreement as specifically set forth
herein.  The parties further agree that no amendment or modification of this
Separation Agreement shall be valid or binding upon any of them unless made in
writing and signed by all parties hereto.  Except to the extent expressly set
forth herein, the Separation Agreement does not affect ongoing rights and
obligations of the parties under the SH Agreement, RSA and any related
agreements concerning Class A or Class B stock held by Executive after the
Effective Date.
 
(d) This Separation Agreement shall be binding upon and inure to the benefits of
the parties hereto and their respective heirs, representatives, successors,
transferees and assigns forever.  This Separation Agreement shall not be
assignable by Executive but shall be freely assignable by Simmons, provided that
any assignment by Simmons shall expressly provide that (i) the assignee
affirmatively assumes all the obligations, duties and responsibilities imposed
upon Simmons pursuant to this Separation Agreement and (ii) Simmons is not in
any manner relieved of any such obligations, duties or responsibilities
hereunder.
 
(e) Simmons and Executive intend for every provision of the Separation Agreement
to be fully enforceable.  If a court with jurisdiction of this Separation
Agreement determines that all or part of any provision of this Separation
Agreement is unenforceable for any reason, Simmons and Executive intend for each
remaining provision and part to be fully enforceable as though the unenforceable
provision or part had not been included in this Separation Agreement.
 
(f) This Separation Agreement shall be governed by and construed in accordance
with the laws of the State of Georgia, without regard to the conflict of laws
principles thereof, except with respect to (i) Section 11 of this Separation
Agreement, which shall expressly be governed by and construed in accordance with
the choice of law provisions of the Employment Agreement, and (ii) Section 12(b)
of this Separation Agreement, which shall be construed in accordance with
Delaware law as provided therein.
 
(g) This Separation Agreement may be executed in any number of counterparts,
each of which shall constitute an original and all of which, when taken
together, shall constitute one agreement.
 
13. Executive’s Full Review.  Executive acknowledges that Executive has read
this entire Separation Agreement, that Executive fully understands its meaning
and effect, that Executive’s counsel has answered any questions Executive may
have, that no promises or representations have been made to Executive by any
person to induce Executive to enter into this Separation Agreement other than
the express terms set forth herein, and that Executive has voluntarily signed
this Separation Agreement.
 
[Signatures on the Following Page]
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Executive and duly authorized representatives of Simmons
have signed this Separation Agreement to be effective as provided herein.
 
Simmons
 
Simmons Holdco, Inc.
 
By:  /s/ Stephen G. Fendrich               
                                                                                     Date:  9/30/2008
 
Name:  Stephen G. Fendrich
 
Title:  President & Chief Operating Officer
 
Simmons Company
 
By:  /s/ Stephen G. Fendrich                
                                                                                     Date:  9/30/2008
 
Name:  Stephen G. Fendrich
 
Title:  President & Chief Operating Officer
 
THL-SC Bedding Company
 
By:  /s/ Stephen G.
Fendrich                                                                                                      
Date:  9/30/2008
 
Name:  Stephen G. Fendrich
 
Title:  President & Chief Operating Officer
 
Simmons Bedding Company
 
By:  /s/ Stephen G.
Fendrich                                                                                                      
Date:  9/30/2008
 
Name:  Stephen G. Fendrich
 
Title:  President & Chief Operating Officer
 


 
Executive
 
/s/ Charles R. Eitel         Date:  9/30/2008
 
Charles R. Eitel
 

